                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Julie Henne,                                           Case No. 19-cv-2758 (WMW/LIB)

                            Plaintiff,
                                               ORDER GRANTING DEFENDANT’S
      v.                                       MOTION FOR PARTIAL JUDGMENT
                                                    ON THE PLEADINGS
Great River Regional Library,

                            Defendant.


       This matter is before the Court on the Defendant’s motion for partial judgment on

the pleadings. (Dkt. 12.) For the reasons addressed below, the Defendant’s motion is

granted.

                                     BACKGROUND

       Defendant Great River Regional Library (Library), a regional library system based

in Saint Cloud, Minnesota, employed Plaintiff Julie Henne between August 2007 and

September 2017. During the period of time relevant to this lawsuit, Henne served as the

associate director of public relations, reporting to the Library’s executive director, Karen

Pundsack. On or about January 9, 2017, Henne advised Pundsack that Henne would take

her spouse, who had been diagnosed with terminal cancer, to his chemotherapy

appointments. Henne also advised Pundsack that she was experiencing mental health

challenges, which were subsequently diagnosed as anxiety and depression. In June 2017,

Pundsack allegedly expressed concerns regarding Henne’s leadership abilities, and Henne
subsequently was placed on a 30-day corrective-action plan. Ultimately, the Library

terminated Henne’s employment on September 29, 2017.

       Henne alleges that the Library violated the Minnesota Human Rights Act (Counts

I–III), the Americans with Disabilities Act (Counts IV–V), and the Family Medical Leave

Act (FMLA) (Count VI). The Library moves for partial judgment on the pleadings,

seeking to dismiss Count VI of the complaint.

                                       ANALYSIS

       I.     Judgment-on-the-Pleadings Standard

       A party may file a motion for judgment on the pleadings “[a]fter the pleadings are

closed—but early enough not to delay trial.” Fed. R. Civ. P. 12(c). The same legal

standard used to evaluate a motion to dismiss for failure to state a claim under Rule

12(b)(6), Fed. R. Civ. P., applies to a motion for judgment on the pleadings, see

Gallagher v. City of Clayton, 699 F.3d 1013, 1016 (8th Cir. 2012). When determining

whether a complaint states a facially plausible claim, a district court accepts the factual

allegations in the complaint as true and draws all reasonable inferences in the plaintiff’s

favor. Blankenship v. USA Truck, Inc., 601 F.3d 852, 853 (8th Cir. 2010). Factual

allegations must be sufficient to “raise a right to relief above the speculative level” and

“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555, 570 (2007).       Legal conclusions couched as factual allegations may be

disregarded. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




                                             2
      II.    Family and Medical Leave Act

      Henne alleges that the Library interfered with her FMLA benefits because the

Library failed to provide notice that she was eligible to take leave under the FMLA. “To

prevail on an interference claim, an employee must show she was (1) entitled to a benefit

under the FMLA, (2) the employer interfered with that entitlement, and (3) the reason for

the denial was connected to the employee’s FMLA leave.”            Thompson v. Kanabec

County, 958 F.3d 698, 705 (8th Cir. 2020) (internal quotation marks omitted). “Even if

successful on this front, a claim for interference will fail unless the employee also shows

that the employer’s interference prejudiced the employee as the result of a real,

remediable impairment of her rights under the FMLA.” Id. at 705–06 (internal quotation

marks omitted). The FMLA provides that:

             an eligible employee shall be entitled to a total of 12
             workweeks of leave during any 12-month period for one or
             more of the following:

                    ....

                   (C) In order to care for the spouse, or a son,
             daughter, or parent, of the employee, if such spouse, son,
             daughter, or parent has a serious health condition.

                   (D) Because of a serious health condition that
             makes the employee unable to perform the functions of
             the position of such employee.

29 U.S.C. § 2612(a)(1)(C)–(D) (emphasis added). An employer has an obligation to

provide notice to the employee regarding the employee’s eligibility to take FMLA leave

(FMLA Notice). 29 C.F.R. § 825.300(b). An employer’s FMLA-Notice obligation is




                                            3
triggered, generally speaking, by one of two events: (1) an employee requests FMLA

leave or (2) an employer acquires knowledge that an employee’s leave may be for an

FMLA-qualifying reason. 29 C.F.R. § 825.300(b)(1).1

      It is undisputed that Henne never requested FMLA leave. However, Henne argues

that the Library failed to provide FMLA Notice after acquiring knowledge that

(1) Henne’s spouse had cancer and (2) Henne herself was experiencing anxiety and

depression. These arguments are addressed in turn.

      A.     Spouse’s Cancer

      The Library argues that, because Henne did not take leave, it had no obligation to

provide FMLA Notice. Henne argues the Library was obligated to give her FMLA

Notice when it learned that Henne would be taking her spouse to chemotherapy

appointments.

      As addressed above, an employee whose spouse has a “serious health condition” is

eligible for FMLA leave. 29 U.S.C. § 2612(a)(1)(C).2 And “when the employer acquires

knowledge that an employee’s leave may be for an FMLA-qualifying reason, the

employer must notify the employee of the employee’s eligibility to take FMLA leave

within five business days, absent extenuating circumstances. . . . Employee eligibility is

determined (and notice must be provided) at the commencement of the first instance of

leave for each FMLA-qualifying reason . . . .” 29 C.F.R. § 825.300(b)(1).

1
      Whether Henne is an eligible employee is not in dispute. See 29 C.F.R. § 825.110.
2
      The parties agree that cancer is a serious health condition.          See 29 U.S.C.
§§ 2611(11), 2612(a)(1)(C).


                                            4
      Here, Henne alleges that she notified Pundsack on or about January 9, 2017, that

her spouse was undergoing chemotherapy. Although Pundsack suggested Henne take a

“leave of absence,” Henne stated that she would use paid time off to take her spouse to

his chemotherapy appointments, as she had done in the past. The complaint alleges that

on February 6, 2017, Henne’s spouse underwent chemotherapy and Henne arrived at

work “[l]ater that day.”3 As alleged, the facts are vague as to whether Henne took leave

to care for her spouse while her spouse had cancer. And Henne does not cite, nor has the

Court’s research found, any cases holding that an employer is liable for purported

FMLA-Notice violations if the employee does not take leave. 4 Even if the Library

incurred an FMLA-Notice obligation, however, Henne’s claim fails if she was not

prejudiced by the Library’s failure to meet its obligation. See Thompson, 958 F.3d at

705–06.



3
        At the hearing on the motion for partial judgment on the pleadings, the Court
asked counsel for Henne whether Henne ever took leave. Henne’s counsel responded
that Henne routinely took leave to take her spouse to appointments. But the record
remains unclear as to whether Henne actually took leave from work to take her spouse to
these appointments. For instance, whether Henne arranged her work schedule to
accommodate these appointments without taking leave, regardless of how the leave was
classified, remains unclear. Moreover, the complaint includes no allegations that Henne
“routinely” took her spouse to appointments. When ruling on a motion for judgment on
the pleadings, the Court considers only allegations in the complaint. See Fed. R. Civ. P.
12(d).
4
       When asked to identify legal authority for the proposition that a plaintiff who
could have taken leave, but did not in fact do so, had a cognizable FMLA claim, counsel
for Henne cited Young v. Wackenhut Corp., No. 10-2608 (DMC)(JAD), 2013 WL
435971 (D.N.J. Feb. 1, 2013). But Young is inapposite. In Young the plaintiff actually
took leave between June and November 2009. 2013 WL 4355971, at *1.


                                           5
       Here, the complaint does not allege that Henne sustained prejudice.5 Moreover,

not only is the record silent as to whether Henne actually took any leave in connection

with her spouse’s serious health condition, but the record does not clearly indicate and

Henne does not allege that she would have taken FMLA leave if given the option. This is

because Henne declined taking a “leave of absence” on the basis that she could not afford

to do so, choosing to use paid time off instead. See 29 U.S.C. § 2612(c) (providing that

FMLA leave is unpaid).

       Henne argues that she need not prove damages or harm at this stage in the

proceedings and, therefore, Thompson should not govern the Court’s analysis. But proof

of damages is not at issue here. The salient issue is whether the Library’s purported

interference with Henne’s FMLA rights allegedly prejudiced Henne.

       Finally, Henne argues that she suffered harm because the Library terminated her

employment.     The Library responds that Henne’s damage claims as alleged in the

complaint fail to satisfy the requisite legal standard. “Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements,” fail to state a claim that

survives a motion to dismiss. Iqbal, 556 U.S. at 678. The complaint, which alleges

conclusory damages claims, fails to allege how such damages relate to the Library’s

alleged failure to provide FMLA Notice. For this reason, the complaint fails to allege

prejudice arising out of the Library’s purported FMLA interference.

5
       At the hearing on the motion for partial judgment on the pleadings, counsel for
Henne suggested that the Library deprived Henne of the right to make an informed
decision about whether to take FMLA leave. But such allegations are not in the
complaint. See Fed. R. Civ. P. 12(d).


                                             6
       For these reasons, Henne has failed to state an FMLA-Notice claim relating to her

spouse’s cancer treatments.

       B.     Anxiety and Depression

       The Library argues that Henne’s alleged anxiety and depression do not constitute

serious health conditions under the FMLA and, therefore, Henne’s FMLA-Notice claim

relating to her anxiety and depression fails. The Library also contends that the anxiety

and depression that Henne experienced failed to qualify her for FMLA leave because

these conditions did not prevent her from performing the functions of her job. Henne

responds that her anxiety and depression constitute serious health conditions.

       If an employee’s serious health condition renders the employee unable to perform

the functions of the employee’s job, that employee is eligible for FMLA leave. 29 U.S.C.

§ 2612(a)(1)(D).     Assuming without deciding that Henne’s alleged anxiety and

depression constitute serious health conditions as defined under the FMLA, see 29 U.S.C.

§ 2611(11), Henne does not allege that the anxiety and depression she experienced

prevented her from performing the functions of her job, see 29 U.S.C. § 2612(a)(1)(D).

As Henne’s anxiety and depression did not make her eligible for FMLA leave, Henne has

not stated an FMLA-Notice claim relating to her anxiety and depression.

       In summary, because Henne has failed to state an FMLA-Notice claim relating to

either her spouse’s cancer or her own anxiety and depression, the Library’s motion for

partial judgment on the pleadings is granted.




                                            7
                                       ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that Defendant Great River Regional Library’s motion for

partial judgment on the pleadings, (Dkt. 12), is GRANTED and Count VI of the

complaint is DISMISSED WITHOUT PREJUDICE.


Dated: June 18, 2021                                 s/Wilhelmina M. Wright
                                                     Wilhelmina M. Wright
                                                     United States District Judge




                                           8
